     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 1 of 33




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                           Tallahassee Division


ROLAND MOLINA,                               )
                                             )
    Plaintiff,                               )
                                             )
vs.                                          )     Case No. 19-cv-157-AW-CAS
                                             )
The FLORIDA DEPARTMENT OF                    )
CORRECTIONS, an agency of the state of )
Florida; WEXFORD HEALTH SOURCES, )
INC., an out of state corporation registered )
and doing business in Florida;               )
CENTURION OF FLORIDA, LLC, an out )
of state Corporation registered and doing    )
business in Florida, and DINA PAUL, in       )
her individual capacity,                     )
                                             )
      Defendants.                            )
____________________________________)


                 AMENDED COMPLAINT FOR DAMAGES

                             Preliminary Statement

      1.    This is an action for damages, alleging that Defendants, in violation of

the Cruel and Unusual Punishments Clause of the Eighth Amendment, the

Americans with Disabilities Act (ADA), and Section 504 of the Rehabilitation Act

of 1973, deliberately deprived Plaintiff Roland Molina of medically necessary

treatment for hepatitis C, causing him great pain and permanent injury.
                                    Page 1 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 2 of 33




                                   Jurisdiction and Venue

      2.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 in

that this is a civil action arising under the Constitution of the United States.

      3.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343(a)(3)

in that this action seeks to redress the deprivation, under color of state law, of rights

secured to the Plaintiff by the Constitution and laws of the United States.

      4.     Plaintiff’s claims for relief are predicated, in part, upon 42 U.S.C.

§ 1983, which authorizes actions to redress the deprivation, under color of state law,

of rights, privileges, and immunities secured by the Constitution and laws of the

United States, and upon 42 U.S.C. § 1988, which authorizes the award of attorney’s

fees and costs to prevailing plaintiffs in actions brought pursuant to 42 U.S.C.

§ 1983.

      5.     Plaintiff’s claims for relief are also predicated on violations of

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794, as amended.

      6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and

§ 1391(c), as many of the events or omissions giving rise to the claims occurred in

this judicial district, Defendants did substantial business in this judicial district, and




                                       Page 2 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 3 of 33




Defendant Florida Department of Corrections is headquartered in Tallahassee,

Florida.

                                       Parties

      7.     Plaintiff Roland Molina is a citizen of the United States and is currently

incarcerated in the Florida Department of Corrections system at Central Florida

Reception Center in Orange County, Florida.

      8.     Plaintiff Molina has exhausted all available administrative remedies.

      9.     Defendant Florida Department of Corrections (FDC) is an agency of

the State of Florida receiving federal funds to operate its agency. Defendant FDC is

headquartered in Tallahassee, Florida.

      10.    Defendant Wexford Health Sources, Inc. (Wexford), is an out-of-state

corporation, registered and doing business in Florida. Defendant Wexford, from

December 2012 through June 2017, contracted with the Florida Department of

Corrections to provide health care services to people confined in FDC prisons,

including Hardee Correctional Institution (Hardee), where Plaintiff was housed from

July 2013 to June 2017. From December 2012 until June 2017, Defendants Wexford

and FDC were responsible for the health care services for Plaintiff.

      11.    Defendant Centurion of Florida, LLC (Centurion), is an out-of-state

corporation, registered and doing business in Florida. In June of 2017, Defendant

                                     Page 3 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 4 of 33




Centurion contracted with the FDC to take over Wexford’s prisons and provide

health care services to all people confined in FDC prisons, including Hardee. From

June of 2017 until the present, Defendants Centurion and FDC were responsible for

health care services for Plaintiff.

      12.    Defendant Dina Paul is a licensed medical doctor who is employed by

Wexford. From 2014 through June 2017, Defendant Paul, the Chronic Disease and

Case Management Director for Wexford, refused to treat Plaintiff’s hepatitis C

despite being aware of Plaintiff’s serious medical condition and disability.

      13.    The actions of the Defendants, as herein alleged, were performed under

color of state law and constitute state action.

      14.    At all times relevant to this lawsuit, Defendant FDC had a non-

delegable duty to provide constitutionally adequate healthcare services to its

prisoners.

                                The Hepatitis C Virus

      15.    Hepatitis C is a blood borne disease caused by the hepatitis C virus

(HCV).

      16.    Chronic HCV is a serious medical need.




                                      Page 4 of 33
      Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 5 of 33




      17.    Liver inflammation caused by HCV can significantly impair liver

function and damage its crucial role in digesting nutrients, filtering toxins from the

blood, fighting infection, and conducting other metabolic processes in the body.

      18.    Liver inflammation can also cause fatigue, weakness, muscle wasting,

skin rashes, and arthritis.

      19.    People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring.

      20.    Liver scarring caused by HCV can lead to liver cancer.

      21.    When scar tissue begins to take over most of the liver, this extensive

fibrosis is termed cirrhosis.

      22.    Cirrhosis    causes   additional   painful   complications,    including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue.

      23.    If they go untreated, complications from HCV can cause death, often

from infection, bleeding, and fluid accumulation.




                                     Page 5 of 33
      Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 6 of 33




      24.       Starting in 2013, direct-acting antiviral (DAA) drugs became available

for patients.

      25.       DAAs are oral medications with few side effects that cure HCV at rates

of over 95%.

      26.       In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (AASLD) and the Infectious Disease

Society of America (IDSA) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV.

      27.       The results of that review have been published in a comprehensive

document called the HCV Guidance, which is updated regularly and is available at

www.hcvguidelines.org.

      28.       The Guidance sets forth the medical standard of care for the treatment

of HCV, which is well-established in the medical community.

      29.       The AALSD/IDSA panel, through the HCV Guidance, in 2014

recommended treatment with DAA drugs for all persons with chronic HCV.

      30.       Since 2014, this has been the standard of care for the treatment of HCV,

and it reflects the continuing medical research showing the safety, tolerability,

efficacy, and dramatic benefits of the DAA drugs.




                                       Page 6 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 7 of 33




                             General Factual Allegations

      31.    From late 2013, when DAAs were first available until October of 2017,

the FDC and its medical contractors—Wexford and Centurion—failed to provide

DAAs to thousands of prisoners with HCV, in contravention of the prevailing

standard of care and in deliberate indifference to the serious medical needs of

prisoners with HCV.

      32.    As a result of their refusal to provide DAAs to prisoners, over 100

prisoners died of untreated hepatitis C.       Moreover, hundreds more suffered

irreparable liver damage.

      33.    It wasn’t until the FDC was sued in federal court that the FDC and its

contractor Centurion began providing these medications to thousands of prisoners

who needed it. In Hoffer, McPherson, and Molina, et al., v. Jones, 17-cv-002140-

MW-CAS (N.D. Fla. 2017), the Court found in a preliminary injunction order that

FDC’s practice of failing to treat prisoners with HCV amounted to deliberate

indifference to their serious medical needs, in violation of the Eighth Amendment.

Mr. Molina was a named plaintiff and class representative in Hoffer.

Plaintiff Has a Disability

      34.     Plaintiff Roland Molina has been incarcerated in the FDC system since

2004. Upon admission, Mr. Molina told FDC that he had HCV.

                                     Page 7 of 33
      Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 8 of 33




       35.     From July 2013 through June 2017, Wexford was the FDC’s medical

contractor at Hardee Correctional Institution and was responsible with FDC for Mr.

Molina’s medical care.

       36.    In January 2013, Mr. Molina again told FDC staff that he had HCV and

that he had been diagnosed with HCV approximately fifteen years before.

       37.    A hepatitis panel was ordered, and Mr. Molina was re-diagnosed with

chronic HCV very soon thereafter.

       38.     Chronic HCV is a physical impairment that substantially limits the

proper function of an individual organ within Plaintiff’s body system—i.e.,

Plaintiff’s liver.

       39.     Chronic HCV can cause irreversible liver scarring, which significantly

impairs liver function and damages the liver’s ability to digest nutrients, filter toxins,

fight infection, and conduct other metabolic processes in the body.

       40.     Plaintiff had a record of such disability because Plaintiff’s medical

record with FDC is replete from 2013 to the present with laboratory data and

physicians’ diagnoses consistent with chronic HCV and cirrhosis.

       41.     The FDC medical record contains evidence that Plaintiff’s liver was

severely scarred or cirrhotic by at least July 2013.




                                       Page 8 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 9 of 33




      42.        In July 2013, testing documented that Plaintiff’s blood platelets were

at an abnormally low count of 138,000. A low platelet count is defined as anything

less than 150,000. Low platelet counts are evidence of cirrhosis and abnormal liver

function. Thus, at that time, chronic HCV substantially limited the function of

Plaintiff’s hemic and circulatory systems by decreasing his blood’s ability to clot

and carry the necessary nutrients to his body.

      43.        Over the next several months and years, the FDC medical record

documented a medically dangerous decline in Plaintiff’s blood platelet counts.

Numerous times, Plaintiff’s platelets dropped well below the normal level and

persistently remained at a dangerously low range.

      44.        The FDC medical record posted the following abnormal platelet counts

for Plaintiff:     October 2013: 112,000; November 2013: 117,000; May 2014:

113,000; July 2014: 111,000; January 2015: 90,000; August 2015: 110,000; October

2015: 82,000; June 2016: 112,000; October 2016: 91,000; December 2015:

89,000; February 2017: 80,000; August 2017: 83,000. Thus, at these times, chronic

HCV substantially limited the function of Plaintiff’s hemic and circulatory systems

by decreasing his blood’s ability to clot and carry the necessary nutrients to his body.




                                       Page 9 of 33
    Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 10 of 33




      45.    As to the October 2015 platelet count of 82,000 and the October 2016

count of 91,000, the FDC record noted that these counts were verified by

examination of the peripheral blood smear, indicating they were a true value.

      46.    The AST (aspartate aminotransferase) to Platelet Ratio Index, known

as an APRI score, determines the likelihood of hepatic fibrosis and cirrhosis in

patients with HCV. An APRI score of 1.5 or higher is evidence of cirrhosis.

      47.     The FDC medical record for Plaintiff reported that from October 2013

to April 2017, Plaintiff’s APRI scores were all well over 1.5. The FDC medical

record documented the following APRI scores: October 2013: 2.27; May 2014:

2.52; January 2.52; May 2016: 2.65; April 2017: 3.2.         Thus, at these times,

Plaintiff’s chronic HCV substantially limited the function of his liver, digestive

system, circulatory system, and gastrointestinal system, such that his organs were

not able to properly filter toxins from his blood and carry out other necessary

functions.

      48.      AST      (aspartate      aminotransferase)   and   ALT      (alanine

aminotransferase) are enzymes in liver cells. When the liver is damaged, these

enzymes are released into the blood. An AST level between 10-40 and an ALT level

of 7-56 in the blood are considered normal. Elevated AST and ALT scores are

evidence of advanced liver disease.

                                      Page 10 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 11 of 33




      49.     The FDC medical record for Plaintiff documented that between July

2013 and April 2017, Plaintiff had his blood tested nearly twenty times to check his

AST and ALT blood levels. Each time the test showed abnormally high AST and

ALT levels. Thus, at those times, chronic HCV substantially limited the function of

Plaintiff’s liver and his digestive, gastrointestinal, and circulatory systems such that

his organs were not able to properly filter toxins from his blood and carry out other

necessary functions.

      50.      In March 2017, the FDC medical record documented that Plaintiff had

an abdominal ultrasound. The ultrasound found that Plaintiff had splenomegaly, an

abnormal enlargement of the spleen, and portal hypertension, increased blood

pressure in the major vein that runs from the intestines to the liver. An enlarged

spleen is a sign of portal hypertension caused by cirrhosis. An enlarged spleen and

portal hypertension are both signs of abnormal liver function.

      51.     In the Hoffer litigation, Dr. Daniel Dewsnup, Defendant FDC’s expert,

noted “the report of abdominal US [ultrasound] showing splenomegaly” and found

that Plaintiff Molina is “eligible for HCV treatment of HCV-HBV possible co-

infection, cirrhosis by lab and imaging criteria.”

      52.     Also in Hoffer, Plaintiff submitted the following Requests for

Admission to FDC: No. 4: Admit that Roland Molina has an impairment that

                                     Page 11 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 12 of 33




substantially limits one or more of his major life activities; No. 8: Admit that there

is a record of an impairment that substantially limits one or more of his major life

activities; and, No. 14: Admit that the FDC regards Roland Molina as having an

impairment that substantially limits one or more of his major life activities. To each

of these requests, Defendant FDC responded, “Admit.”

      53.     Consistent with the FDC medical record documenting his impairment

and disability, in 2013 Plaintiff began to experience outward symptoms of cirrhosis

and abnormal liver function.

      54.     In late 2013, Plaintiff experienced excruciating pain and numbness in

his feet and toes. At times, it became so painful that he was unable to walk and had

to either sit or lay down. When he was able to walk, he had to do so much more

slowly because of the pain. This pain continues today.

      55.     In 2014, Plaintiff developed surface bleeding which can be seen on the

surface of the skin of his legs, thighs and buttocks. Caused by low platelets, they

occur when released blood raises to the surface of his skin and create red blotches.

The blotches are painful and sensitive to the touch. Any type of contact with them,

including water running over them in a shower, creates extreme pain. At times, it

was difficult to shower and/or Plaintiff had to shower much more slowly, or avoided

showering altogether. Thus, chronic HCV substantially limited Plaintiff’s ability to

                                    Page 12 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 13 of 33




care for himself and engage in basic hygienic tasks. Because of low platelets,

Plaintiff bruises easily and continues to suffer from this condition today. Thus, at

that time, Plaintiff’s chronic HCV substantially limited the function of his

circulatory system such that his blood was unable to clot properly and unable to be

transported properly through his body.

      56.        In late 2013, Plaintiff also began to suffer numbness, dryness, and

brown discoloration on his legs, feet and toes.

      57.        In 2015, Plaintiff began to experience constant fatigue and exhaustion.

Some days he was so exhausted he could not walk or move. Plaintiff was advised

to limit his exercise and movement due to his low platelet levels. Chronic HCV

substantially limited his ability to walk and move. At the same time, despite

consuming the same amounts of food, Plaintiff experienced dramatic weight loss,

losing over twenty pounds.

      58.        From 2016 through 2017, Plaintiff was jaundiced, a classic sign of

liver disease.

      59.        In 2017, Plaintiff’s physical condition began to further deteriorate as

he began to lose muscle mass because of his liver’s inability to process the proteins

that he consumed.




                                       Page 13 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 14 of 33




      60.     Finally, in December 2018, Plaintiff was diagnosed with Grade III

esophageal varices, which are enlarged veins in the throat that are at risk for bursting

and bleeding out. This was first time Plaintiff was tested for varices, which may

have developed any time after his liver became cirrhotic.

The Denial of Care During Defendant Wexford’s Contract

      61.    Upon information and belief, high level Wexford officials responsible

for medical policy in Florida prisons knew about DAAs when they were first

available in 2013.

      62.    They also knew that the medical standard of care to treat chronic HCV

was immediate treatment with DAAs.

      63.    They also knew that thousands of FDC prisoners had HCV and were

not receiving DAAs, or any other treatment for it.

      64.    Yet, during their entire tenure in Florida, for four years, Wexford

refused to treat any patients with DAAs.

      65.    Wexford had a policy, practice, and custom of refusing to provide

treatment for chronic HCV, in part to save costs and to make larger profits.

      66.    Starting in 2014 when he first because aware of DAAs, Mr. Molina

repeatedly asked his doctor at Hardee, Dr. Edouard, for hepatitis C treatment.




                                     Page 14 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 15 of 33




        67.   In late 2014, Dr. Edouard told Mr. Molina that he would not get DAA

treatment because Wexford and the FDC were not going to pay for it.

        68.   Upon information and belief, in late 2014, Defendant Paul told Dr.

Edouard that no DAA treatment could be provided to Mr. Molina because it cost too

much.

        69.   Upon information and belief, in 2015, Dr. Edouard again asked for

DAA treatment for Mr. Molina and was again told that treatment could not be

provided because of cost.

        70.   In January 2016, Mr. Molina filed a grievance asking for HCV

treatment, but it was denied. He appealed the denial, but it was also denied.

        71.   Around April of 2016, Dr. Edouard submitted a request for HCV

treatment for Mr. Molina.

        72.   On April 20, 2016, Defendant Paul, pursuant to Wexford’s policy and

practice, denied Dr. Edouard’s request for HCV treatment, finding that “patient does

not meet current AASLD (November 2015) priority criteria for HCV antiviral

therapy.”

        73.   In fact, Mr. Molina did meet the AASLD priority criteria for HCV

treatment, and Defendant Paul knew that he met the AASLD priority criteria but

refused him treatment anyway.

                                    Page 15 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 16 of 33




      74.    In April 2017, Dr. Edouard submitted another request for HCV

treatment for Mr. Molina.

      75.    This time, on April 12, 2017, Defendant Paul rightly found that Mr.

Molina did “meet[] AASLD priority criteria for HCV treatment.”

      76.    However, despite finding that Mr. Molina did qualify under the HCV

Guidance to get HCV treatment, Defendant Paul refused to approve Mr. Molina for

DAA treatment.

      77.    At no point from July 2013 through June 2017 did Defendant Paul

approve or recommend DAA treatment for Mr. Molina.

      78.    Therefore, from July 2013 through the end of their contract in June

2017, Wexford never provided Mr. Molina with the DAA treatment they knew he

needed.

      79.    Defendants Wexford and Paul knew that Mr. Molina had chronic HCV,

knew that patients with labs that indicated they had cirrhosis should be prioritized

for DAA treatment, but denied Mr. Molina DAA treatment.

      80.    Mr. Molina was denied DAA treatment from July of 2013 through June

of 2017, because Defendants Wexford and FDC had a policy, practice, and custom

of not providing direct acting antivirals to patients with HCV, in part to save costs

and to make larger profits.

                                    Page 16 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 17 of 33




      81.   Defendant FDC knew that Mr. Molina was being denied treatment, and

knew of Wexford’s policy and practice, yet failed to take adequate corrective action.

      82.    Because Mr. Molina did not receive HCV treatment from July 2013

through June 2017, he sustained serious damage to his health and has an increased

risk of future health complications.

Denial of Care During Defendant Centurion’s Contract

      83.      Centurion replaced Wexford as the FDC’s contracted health care

vendor in June of 2017 for the prisons in which Wexford operated. At that point,

Centurion became the FDC’s contracted health care vendor for the entire state.

      84.    Centurion and its high-level officials responsible for medical policy in

Florida prisons were aware that thousands of FDC prisoners had untreated HCV.

      85.    Centurion and its high-level officials responsible for medical policy in

Florida prisons were also aware that the medical standard of care to treat chronic

HCV was treatment with DAAs.

      86.    Centurion and its high-level officials responsible for medical policy in

Florida prisons also were aware that prisoners with chronic HCV and cirrhosis

should be prioritized for DAA treatment.

      87.    Yet, for a year and a half, from May of 2016 until September of 2017,

Centurion treated just six patients with DAAs.

                                       Page 17 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 18 of 33




       88.   Centurion had a policy, practice, and custom of refusing to provide

treatment for chronic HCV.

       89.   From June 2017, when Centurion took over Wexford’s contract until

the present, Centurion was responsible with FDC for Mr. Molina’s medical care.

       90.   Centurion denied Mr. Molina’s DAA treatment from June of 2017 until

October of 2017, because Defendants FDC and its new contractor Centurion

continued the policy, practice, and custom of not providing DAAs to patients with

HCV.

       91.   It wasn’t until the FDC was sued in federal court in Hoffer that the

FDC’s contractor Centurion began providing DAA treatment to Mr. Molina.

       92.   And, indeed, after the lawsuit for injunctive relief was filed on May 11,

2017, Centurion delayed Mr. Molina’s HCV treatment for an additional five months

until October 11, 2017.

       93.     Despite numerous verbal and written requests by Dr. Edouard and Mr.

Molina himself, Mr. Molina did not receive treatment until October 11, 2017, as a

result of the lawsuit.

       94.     Mr. Molina was denied HCV treatment from June of 2017 until

October of 2017, because Defendants Centurion and FDC had a policy, practice, and




                                    Page 18 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 19 of 33




custom of not providing direct acting antivirals to patients with HCV, in part to save

costs and to make larger profits.

      95.     FDC knew about the denial of treatment to Mr. Molina, and Centurion’s

policy and practice, yet failed to take any corrective action.

      96.      Because Mr. Molina did not receive HCV treatment from June 2017

to October 2017, he sustained serious damage to his health and has an increased risk

of future health complications.

                             The Harm to Mr. Molina

      97.     Defendants’ delay of DAA treatment for over three years has caused

irreparable damage to Mr. Molina’s liver and spleen.

      98.     Mr. Molina has suffered from abnormally low platelet levels caused by

his HCV. As described above, the low platelet levels have caused Mr. Molina to

continue to suffer from painful surface bleeding. He continues to experience

extreme fatigue and exhaustion and stills suffers severe pain in his feet.

      99.    Mr. Molina’s lab tests and medical records indicate that he has

cirrhosis, which has worsened due to this delay in treatment.

      100. Further, due to the delay in treatment, Mr. Molina now suffers from

varices in his esophagus. Esophageal varices are enlarged veins that can burst and

bleed out causing death. Mr. Molina was hospitalized on February 1, 2019, to

                                     Page 19 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 20 of 33




undergo a banding procedure. Doctors inserted five bands into his esophagus but

were unable to eradicate the varices. Mr. Molina was in severe pain after the

banding procedure and could not eat solid food for many days. Just drinking water

caused him excruciating pain.

      101. Varices cannot be fully cured and Mr. Molina is at great risk for

developing them again. Indeed, the banding procedure did not fully eradicate them.

      102. Also, Mr. Molina’s liver condition is getting worse. According to

recent medical tests, he has cirrhosis, an enlarged spleen, and fluid in his gastric

body (ascites).

      103. Defendants’ deliberate indifference to Mr. Molina’s serious medical

needs has caused his quality of life to substantially deteriorate, has caused permanent

liver damage, and has caused him to experience daily bodily pain.

      104. Mr. Molina is also at heightened risk for developing further symptoms

including further advanced liver failure, liver cancer, and death.

      105. The willful and deliberate acts of Defendants FDC, Wexford, Paul, and

Centurion, in withholding HCV treatment for Mr. Molina, have caused him great

physical pain and mental discomfort in his daily activities of living. It has shortened

his lifespan and has caused him severe emotional pain and suffering.




                                     Page 20 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 21 of 33




                                  Claims for Relief

                             COUNT I
 Eighth Amendment Claim Against Defendant Wexford via 42 U.S.C. § 1983

      106.     Plaintiff incorporates and re-alleges each paragraph preceding the

Claims for Relief section as if fully set forth herein.

      107.     Although persons are sent to the Florida Department of Corrections

for punishment for committing a crime, Defendant Wexford, in refusing HCV

treatment for Mr. Molina, imposed punishment far in excess of that authorized by

law, contrary to the Cruel and Unusual Punishments Clause of the Eighth and

Fourteenth Amendments.

      108.     Refusing Mr. Molina lifesaving treatment and allowing his liver to

deteriorate to severe cirrhosis violated all standards of decency, contrary to the Cruel

and Unusual Punishments Clause of the Eighth Amendment, applicable to the states

through the Fourteenth Amendment.

      109. Defendant knew that Mr. Molina suffered from a serious medical need,

and knew that failing to treat him subjected him to a substantial risk of serious harm.

      110.     Defendant’s refusal to treat Plaintiff Molina constituted deliberate

indifference to Plaintiff’s serious medical needs, in violation of the Eighth

Amendment.


                                      Page 21 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 22 of 33




      111.     Defendant’s intentional failure to provide Plaintiff Molina with

necessary treatment and instead merely monitoring his deteriorating liver was

medical care so cursory as to amount to no medical care at all.

      112.     Defendant provided Mr. Molina with grossly inadequate care.

      113.      As a direct and proximate cause of Defendant’s policy, practice, and

custom, and deliberate indifference to Plaintiffs’ serious medical needs, Plaintiff has

suffered, and will to continue to suffer from, harm.

                            COUNT II
Eighth Amendment Claim Against Defendant Centurion via 42 U.S.C. § 1983

      114.     Plaintiff incorporates and re-alleges each paragraph preceding the

Claims for Relief section as if fully set forth herein.

      115.     Although persons are sent to the Florida Department of Corrections

for punishment for committing a crime, Defendant Centurion, in refusing HCV

treatment for Mr. Molina, imposed punishment far in excess of that authorized by

law, contrary to the Cruel and Unusual Punishments Clause of the Eighth and

Fourteenth Amendments.

      116.     Refusing Mr. Molina lifesaving treatment and allowing his liver to

deteriorate to severe cirrhosis violated all standards of decency, contrary to the Cruel

and Unusual Punishments Clause of the Eighth Amendment, applicable to the states

through the Fourteenth Amendment.
                                      Page 22 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 23 of 33




      117. Defendant knew that Mr. Molina suffered from a serious medical need,

and knew that failing to treat him subjected him to a substantial risk of serious harm.

      118.     Defendant’s refusal to treat Plaintiff Molina constituted deliberate

indifference to Plaintiff’s serious medical needs, in violation of the Eighth

Amendment.

      119.     Defendant’s intentional failure to provide Plaintiff Molina with

necessary treatment and instead merely monitoring his deteriorating liver was

medical care so cursory as to amount to no medical care at all.

      120.     Defendant provided Mr. Molina with grossly inadequate care.

      121.      As a direct and proximate cause of Defendant’s policy, practice, and

custom, and deliberate indifference to Plaintiffs’ serious medical needs, Plaintiff has

suffered, and will to continue to suffer from, harm.

                            COUNT III
   Eighth Amendment Claim Against Defendant Paul via 42 U.S.C. § 1983

      122.      Plaintiff incorporates and re-alleges all paragraphs preceding the

Claims for Relief section as if fully set forth herein.

      123.      Although persons are sent to the Florida Department of Corrections

for punishment for committing a crime, Defendant Paul, in refusing HCV treatment

for Mr. Molina, imposed punishment far in excess of that authorized by law, contrary


                                      Page 23 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 24 of 33




to the Cruel and Unusual Punishments Clause of the Eighth and Fourteenth

Amendments.

      124.    Refusing Mr. Molina lifesaving treatment and allowing his liver to

deteriorate to severe cirrhosis violated all standards of decency, contrary to the Cruel

and Unusual Punishments Clause of the Eighth Amendment, applicable to the states

through the Fourteenth Amendment.

      125. Defendant knew that Mr. Molina suffered from a serious medical need

and knew that failing to treat him subjected him to a substantial risk of serious harm.

      126.    Defendant’s refusal to treat Plaintiff Molina constituted deliberate

indifference to Plaintiff’s serious medical needs, in violation of the Eighth and

Fourteenth Amendments.

      127.    Defendant’s intentional failure to provide Plaintiff Molina with

necessary treatment and instead merely monitoring his deteriorating liver was

medical care so cursory as to amount to no medical care at all.

      128.    Defendant Paul provided Mr. Molina with grossly inadequate care.

      129.    Defendant Paul’s denial of the medically necessary treatment for

Plaintiff’s HCV violated all standards of decency, contrary to the Eighth

Amendment.




                                     Page 24 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 25 of 33




      130.     Plaintiff suffered harm as a direct and proximate result of Defendant

Paul’s constitutional violation.

                                        COUNT IV
             Americans with Disabilities Act Claim Against Defendant FDC

      131.     Plaintiff incorporates and re-alleges all paragraphs preceding the

Claims for Relief section as if fully set forth herein.

      132.     This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42. U.S.C. § 12131 – 12134, and its implementing regulations.

      133.     Subtitle A of Title II of the Americans with Disabilities Act (ADA)

prohibits public entities from discriminating against persons with disabilities in their

programs, services, and activities. 42. U.S.C. §§ 12131 – 12134. Regulations

implementing subtitle A are codified at 28 C.F.R. part 35.

      134.     Defendant FDC is a “public entity” within the meaning of 42 U.S.C.

§ 12131(1)(A) and 28 C.F.R. §§ 35.104 & 35.130(b)(1).

      135.     Plaintiff Molina is a “qualified individual with a disability” within the

meaning of 42 U.S.C. § 12102(2) and 28 C.F.R. § 35.104, because chronic HCV is

a physiological disorder or condition that affects one or more body systems,

including but not limited to the digestive, gastrointestinal, immune, circulatory,

cardiovascular, and hemic systems, and is therefore a physical impairment.


                                      Page 25 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 26 of 33




      136.    Mr. Molina’s chronic HCV and permanent liver damage substantially

limits one of or more of his major life activities, including but not limited to eating,

drinking, walking, standing, and working; the operation of major bodily functions

such as his digestive, gastrointestinal, immune, circulatory, cardiovascular, and

hemic systems; and the operation of his liver. 42 U.S.C. § 12102(2); 28 C.F.R. §

35.108(c).

      137.    Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      138.    Defendant FDC kept a record of Plaintiff Molina’s impairment due to

HCV. 42 U.S.C. § 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      139.    Plaintiff is regarded by FDC as having an impairment that

substantially limits one or more major life activity, as FDC perceived him as having

such an impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii)

& (f). Defendant FDC has subjected Plaintiff to a prohibited action because of an

actual or perceived physical impairment.

      140.     Plaintiff was a qualified individual with a disability because he met

the essential eligibility requirements for the receipt of services or the participation




                                     Page 26 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 27 of 33




in programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      141.     By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      142.     Defendant FDC failed to provide Plaintiff with equal access to and

enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).

      143.    Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially

impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).

      144.     DAAs were readily available to Defendant FDC during this time

period and yet it categorically refused to provide Plaintiff with treatment that the

medical community deems essential.

      145.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.




                                     Page 27 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 28 of 33




       146.    Moreover, Defendant FDC owed Plaintiff a non-delegable duty to

ensure that his wellbeing would not be compromised as a result of discrimination

based on his disability. Accordingly, Defendant FDC is vicariously liable for the

actions of any and all persons or entities Defendant FDC designated to care for

Plaintiff.

       147.    As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered harm and violation of his ADA rights.

                                        COUNT V
                   Rehabilitation Act Claim Against Defendant FDC

       148.    Plaintiff incorporates and re-alleges all paragraph preceding the

Claims for Relief section as if fully set forth herein.

       149.    This count is brought under Section 504 of the Rehabilitation Act

(RA), 29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its

implementing regulations.

       150.    Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

       151.    Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability. 29 U.S.C. § 794(a); 29 U.S.C. § 705(20);

28 C.F.R. § 42.503(a).
                                      Page 28 of 33
     Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 29 of 33




      152.     Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).

      153.     Defendant FDC denied Plaintiff—a qualified individual with a

disability—the opportunity accorded to others to participate in programs and

activities. 28 C.F.R. § 42.503(b)(1).

      154.     Defendant FDC utilized criteria or methods of administration that

either purposely or in effect discriminate on the basis of disability, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to persons with disabilities. 28 C.F.R. § 42.503(b)(3).

      155.     Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

      156.     As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered and continues to suffer from harm and violation

of his rights under the Rehabilitation Act.

                                  Prayer For Relief

      WHEREFORE, the Plaintiff, Roland Molina, demands judgment against all

Defendants and requests the following relief:




                                     Page 29 of 33
Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 30 of 33




 A. A declaration that Defendants Wexford, Paul, and Centurion have violated

    Plaintiff Molina’s Eighth Amendment rights and that Defendant FDC has

    violated Mr. Molina’s rights under the ADA and Rehabilitation Act;

 B. Compensatory damages against all Defendants;

 C. Punitive damages against Defendants Wexford Paul, and Centurion;

 D. All pre and post judgment interest allowable under law;

 E. Attorneys’ fees, costs, and expenses of litigation incurred under 42 U.S.C.

    § 12205, 29 U.S.C. § 794a, and 42 U.S.C. § 1988; and

 F. Such other relief that may be appropriate.

                                 Jury Demand

 Plaintiff demands trial by jury on all counts alleged above.


                                 Respectfully submitted,

                                 Dante P. Trevisani, Esq.
                                 Florida Bar No. 72912
                                 E-mail:
                                 DTrevisani@FloridaJusticeInstitute.org
                                 Erica A. Selig, Esq.
                                 Florida Bar No. 0120581
                                 E-mail: ESelig@FloridaJusticeInstitute.org
                                 Raymond Taseff
                                 Florida Bar No. 352500
                                 E-mail: RTaseff@FloridaJusticeInstitute.org

                                 Florida Justice Institute, Inc.
                                 100 S.E. 2nd Street
                               Page 30 of 33
    Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 31 of 33




                                    3750 Miami Tower
                                    Miami, Florida 33131-2309
                                    305-358-2081
                                    305-358-0910 (FAX)

                                    By:     s/Dante P. Trevisani
                                            Dante P. Trevisani, Esq.

                                    By:     s/Raymond Taseff
                                            Raymond Taseff, Esq.

                                    By:     s/Erica Selig
                                            Erica Selig, Esq.

                                    Attorneys for Plaintiff




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 3, 2020, the foregoing Amended

Complaint was filed and served electronically on all counsel of record or pro se

                                  Page 31 of 33
    Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 32 of 33




parties pursuant to the ECF/CM system and as identified on the attached Service List

in the manner specified.

                                      By:      s/Ray Taseff
                                              Ray Taseff, Esq.


Via Email: ECM/CF

Alexander Dombrowsky
Florida Bar No. 186260
Katherine Hunter
Florida Bar 981877
Chimpoulis & Hunter, P.A.
150 South Powerline Road, Ste. 510
Plantation, FL 33324
954-463-0033
Fax: 954-463-9562
adombrowdky@chimpoulishunter.com
khunter@chimpoulishunter.com
llake@chimpoulishunter.com
Counsel for Wexford and Paul

Erin Oliver, Esq.
Senior Assistant Attorney General
FBN: 21177
Office of the Attorney General
State Programs Litigation
The Capitol - PL 01
Tallahassee, FL 32399-1050




                                    Page 32 of 33
    Case 4:19-cv-00157-AW-EMT Document 94 Filed 04/03/20 Page 33 of 33




(850) 414-3670
Fax: (850) 488-4872
Erin.Oliver@myfloridalegal.com
Counsel for FDC

R. Craig Mayfield, Esq.
Florida Bar No. 0429643
Brian Wahl, Esq.
Florida Bar No. 9577
Eliot Peace, Esq.
Florida Bar No. 124805
Bradley Arant Boult, etc. LLP
100 North Tampa Street, Suite 2200
Tampa, FL 33602
cmayfield@bradley.com
bwahl@bradley.com
epeace@bradley.com
sjenkins@bradley.com
813-559-5500
Fax: 813-229-5946
Counsel for Centurion
